Citation Nr: 0114826	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  98-09 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of the right wrist.

2.  Entitlement to service connection for traumatic arthritis 
of the right knee, with popliteal cyst and limitation of 
motion.

3. Entitlement to service connection for traumatic arthritis 
of the left knee, with slight limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active duty from September 1950 to August 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from June and September 1997 RO 
rating decisions by the RO which denied service connection 
for a right wrist disorder, a right knee disorder and a left 
knee disorder.  In October 1997, the RO received what the 
Board considers to be a notice of disagreement with the 
adverse determinations.  In May 1998, the veteran was issued 
a statement of the case and in June 1998, the veteran 
submitted a substantive appeal.


REMAND

In 1997 decisions, the RO denied the veteran's claims of 
service connection for a right wrist disorder, a right knee 
disorder and a left knee disorder on the basis that the 
claims were not well grounded.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law eliminated the concept of a well-grounded claim and 
redefined the obligations of the VA with respect to notice to 
a claimant and the duty to assist.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law, a remand is required for compliance with 
the notice and duty to assist provisions contained in the new 
law, and for readjudication of the claim on the merits.

The veteran claims his current right wrist, right knee and 
left knee problems are related to a 1951 service injury.  He 
has submitted statements corroborating his injuries in 
service.  His service medical records from his 1950-1952 
active duty are not available, apparently having been 
destroyed in the 1973 fire at the National Personnel Record 
Center (NPRC).  However, it appears that the veteran has 
submitted an August 1952 discharge service examination 
report.  The discharge examination report shows that the 
veteran had normal lower extremities and that he also had a 
normal musculoskeletal system. 

Given the lack of service medical records, the Board is under 
a duty to advise the veteran that he can submit alternative 
evidence to substitute for the absent service medical 
records.  The VA Adjudication Procedure Manual provides that 
alternative documents may substitute for service medical 
records in claims relating to service connection for a 
disability.  A non-exhaustive list of documents which may be 
substituted for service medical records in this case are as 
follows: statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals, clinics and private 
physicians by which or by whom a veteran may have been 
treated, especially soon after service, pharmacy prescription 
records and insurance examinations.  VA Adjudication 
Procedure Manual, M21-1, Part III, paragraph 4.25(c) and 4.29 
(July 12, 1995).

Moreover, VA has an obligation to search alternative forms of 
records which support the veteran's case.  Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992).  In this regard, the 
Board notes that the veteran's first sergeant reported that 
the veteran was hospitalized during active service at the 
Seventh Army Hospital in Stuttgart, GE.  The claims file does 
not reflect that any effort has been made to obtain those 
reports.  Neither does the claims file reflect that the Army 
Surgeon General's Office (SGO) has been contacted to obtain 
any available records of treatment.

The earliest post-service medical records now on file, 
concerning the veteran's knee condition, are from 1996 and 
the earliest evidence of the veteran having a right wrist 
disorder is in 1997.  The veteran should be given an 
opportunity to submit earlier treatment reports concerning 
his orthopedic conditions.

The RO should refer the veteran's claims file to a VA 
physician for an opinion as to etiology of his claimed 
disorders.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
inform him of the various types of 
documentation which can serve as evidence 
in regard to his claims for service 
connection in lieu of his destroyed 
service medical records under the VA 
Adjudication Procedure Manual, M21-1, 
Part III, paragraph 4.25(c) and 4.29 
discussed above.  In particular, he 
should be made aware that private 
clinical records, as well as any reports 
of physical examinations from employers 
or insurers during the years immediately 
following service, may be beneficial to 
his claim. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a right wrist 
disorder, a right knee disorder and a 
left knee disorder since his discharge 
from service.  After securing the 
necessary release, the RO should obtain 
these records.  If no records are 
forthcoming, that fact should be clearly 
noted in the claims file.  

3.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  This 
includes attempting to obtain hospital 
reports from the Seventh Army Hospital in 
Stuttgart, GE, and any record from the 
SGO.  If no records are forthcoming, that 
fact should be clearly noted in the 
claims file.

4.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the file 
should be returned to the examiner who 
performed the April 1997 VA joints 
examination.  If that examiner is not 
available, a suitable substitute may be 
used.  The claims file and a copy of this 
remand must be made available to the 
examiner for review.  The examiner should 
review the claims file and note that 
review in the examination report.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current right wrist and/or knee 
condition is a residual of in-service 
injury.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, he or 
she should clearly so state.  Otherwise, 
the examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed in a legible 
report.  The veteran may be reexamined 
for this purpose if necessary.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



